Title: From George Washington to the Marquis de Brétigney, 6 January 1779
From: Washington, George
To: Brétigney, Charles François Sevelinges, marquis de


  
    Sir.
    Philada 6th Jany 1779
  
I have received your favor of the 1st Inst. and perused Your summary of a plan for raising a french Regiment. The matter not being officially before me I can only give as my opinion that the precautions which you have there proposed—such as the limiting the number of officers to the proportion of men enlisted—the choice of Soldiers united by the ties of Country similar manners and ways of thinking—wd obviate two great objections usually made against Corps of this kind.
  
  
  
  If the Congress approve the carrying your plan into effect I wd above all recommend that deserters be excluded from your Regiment—they for the most part prove a dead loss of bounty and appointments to the States—and often are the authors of more serious mischief. I am &c. &c.
